Case 2:20-cv-01651-RDP Document 17 Filed 02/18/21 Page 1 of 4            FILED
                                                                2021 Feb-18 AM 11:00
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-01651-RDP Document 17 Filed 02/18/21 Page 2 of 4
Case 2:20-cv-01651-RDP Document 17 Filed 02/18/21 Page 3 of 4
Case 2:20-cv-01651-RDP Document 17 Filed 02/18/21 Page 4 of 4
